Mr. Justice Nott
delivered the opinion of the Court.
The first item in the- plaintiff’s demand is admitted to be correct, because it is taxed by the commissioner. But that is not necessary where there is other satisfactory evidence that the services were rendered.
The answer in the second case is in the hand writing of the plaintiff, and signed by him, and sworn to by this defendant. This furnishes the highest evidence that can be required that the service was performed at his request. *157It is true there were two other defendants. But by a reference to the answer, it appears that their names were added pro forma, and that this defendant was the only one of the three really interested in the case.' They also swore that they did not employ the plaintiff; and of course he. must have been employed by Williamson.
Nott McCord, for the motion.
W. F. De Saussure, contra.
But it is not material in the-present state of the pleadings, whether he was employed by the defendant alone, or by all of them jointly. The plaintiff Was entitled to recover. A new trial must therefore be granted on that ground.
It is not necessary to give an opinion on the third item; that will depend on the evidence to be given on the next trial.
Justices Johnson and Huger, concurred.
Mr. Justice Richardson, dissented.